       Case 1:08-cr-00212-AWI Document 529 Filed 02/05/21 Page 1 of 2


 1   LAW OFFICE OF
     TORRES | TORRES STALLINGS
 2   A LAW CORPORATION
 3   DAVID A. TORRES, SBN 135059
     1318 K Street
 4   Bakersfield, CA 93301
     Tel: (661) 326-0857
 5   Email: dtorres@lawtorres.com
 6   Attorney for:
 7   HARJEET MANN
                                    UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                      Case No. 1:08-cr-00212 AWI

12                      Plaintiff

13

14    HARJEET MANN,                                  STIPULATION AND PROPOSED ORDER
                                                     FOR BRIEFING SCHEDULE
15                      Defendants.

16
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE ANTHONY
17   W. ISHII, UNITED STATES DISTRICT COURT JUDGE; AND KAREN ESCOBAR,
18   ASSISTANT UNITED STATES ATTORNEY:

19          COMES NOW Defendant, HARJEET MANN, by and through his attorney of record,

20   DAVID A. TORRES, hereby submitting the following proposed order for a briefing schedule

21   regarding the Defendant’s request for Compassionate Release.

22   IT IS SO STIPULATED.
                                                              Respectfully Submitted,
23   DATED: February 3, 2021                                  /s/ David A. Torres___
                                                              DAVID A. TORRES
24                                                            Attorney for Defendant
25                                                            Harjeet Mann

26
     DATED: February 3, 2021                                  /s/Karen Escobar _____
27                                                            KAREN ESCOBAR
                                                              Assistant U.S. Attorney
28
                                                    1
       Case 1:08-cr-00212-AWI Document 529 Filed 02/05/21 Page 2 of 2


 1

 2

 3                                  [PROPOSED] ORDER
 4

 5         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
 6

 7
           Defendant’s/Petitioner’s Opening Brief: Due February 12, 2021
 8
           Government/Respondent’s Opposition Brief Due February 26, 2021
 9
           Defendant’s/Petitioner’s Rely (if any) Due March 5, 2021
10

11
     IT IS SO ORDERED.
12
     Dated: February 4, 2021
13                                           SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
